Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Langeland (US 20200098125 A1) in view of Dala-Krishna (US 20090005679 A1) herein after Dala.
Regarding claim 1, Langeland teaches a method comprising: an ultrasound device (see Abstract, Fig. 3, element 100), comprising at least one processor (see para [0013]; “one or more of the functional blocks (e.g., processors or memories) may be implemented in a single piece of hardware (e.g., a general purpose signal processor or a block of random access memory, hard disk, or the like) or multiple pieces of hardware”), wherein the ultrasound device is configured to: generate volumetric ultrasound dataset (see para [0033]; “The volume rendering module 150 may be used to generate and present projections (e.g., 2D projections) of the volumetric (e.g., 3D) datasets”), based on echo ultrasound signals (see para [0029]; “Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received”); generate based on the volumetric ultrasound dataset, a three-dimensional (3D) ultrasound volume (see para [0035]; “the volume rendering module 150 may be configured to generate one or more volume renderings of a 3D volume that has not been labeled”); and apply selective structure detection to the three-dimensional (3D) ultrasound volume (see para [0031]; “The ultrasound operator may operate the user input module 130 to select locations of anatomical structure in the volume renderings that correspond with a set of 3D coordinates of the 3D volume”); applying two-dimensional (2D) structure detection to the two-dimensional (2D) image, wherein the two-dimensional (2D) structure detection is configured to identify structure candidates associated with a particular type of structures (see para [0056]; “At step 506, the signal processor 132 may process the volume rendering to automatically detect structure within the volume rendering and to obtain location information of the detected structure….The structure may correspond with anatomical structure of an internal body structure, such as the heart, lungs, or any suitable internal body structure. As an example, the detected structure in a volume rendering of the heart may include, among other things, a mitral valve, aortic valve, ventricle chambers, atria chambers, septum, papillary muscle, inferior wall, and/or any suitable heart structure…. In an exemplary embodiment, the structure recognition module 160 may be operable to process volume renderings, which are 2D representations of 3D image data, and to output the 2D coordinates of detected structure”); selecting for each identified structure candidate, a corresponding local volume within the three-dimensional see para[0058]; “The signal processor 132 may transform the set of 3D coordinates of the location of recognized structure in the volume rendering to a corresponding set of 3D coordinates of the same location in the 3D volume based on the difference in the reference coordinate systems of the volume rendering and the 3D volume”); applying three-dimensional (3D) structure detection to each selected local volume (see para [0036]; “The signal processor 132 may include a structure recognition module 160 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to apply image detection techniques to process volume renderings to identify anatomical structure in the volume renderings. The image detection techniques of the structure recognition module 160 may include image detection algorithms”), Langeland additionally teach the selective structure detection comprising: generating based on a projection of the three-dimensional (3D) ultrasound volume in a particular spatial direction, a two-dimensional (2D) image (see para [0033]; “The volume rendering module 150 may be used to generate and present projections (e.g., 2D projections) of the volumetric (e.g., 3D) datasets. In this regard, rendering a 2D projection of a 3D dataset may comprise setting or defining a perception angle in space relative to the object being displayed”). However, it doesn’t specifically teach in a particular spatial direction as further claimed, but
Dala teaches generating based on a projection of the three-dimensional (3D) ultrasound volume in a particular spatial direction (see para [0122]; “the embodiment method first recognizes the location of structure and determines its spatial coordinates, and then statistically analyses the spatial coordinate data to of recognized structure in multiple image frames determine the most likely location of the structure in a composite image” see also para [0125]; “This process generates a three-dimensional spatial dataset defining the locations of structure surfaces”), the particular type of structures comprising abnormal tissue structures in a particular body part (see para [0115]; “In cases where abnormal heart conditions exist, such as rhythm abnormalities, and where such abnormality is atrial fibrillation in particular, periods of mechanical inactivity may be brief or even absent. In such situations, multiple images may need to be acquired and processed using statistical methods to reduce the overall spatial error in the estimation of composite three-dimensional images”), wherein: the three-dimensional (3D) structure detection is configured to compare characteristics associated with the structure candidate with the particular type of structures, (see para [0091]; “Once a structure has been recognized, the processor can compare brightness values of pixels along a line segment spanning the determined structure and a portion of the darker region to determine where the edge of the structure exists. This determination may be based upon a number of criteria, such as for example: (a) a point of inflexion of the brightness versus distance along this line segment, (b) a pixel with an intermediate brightness value (such as the pixel closest to the median brightness value, or the pixel having a brightness value that is some fraction of the difference between the average bright and average dark region pixels) between the darker region and the brighter region, (c) the first pixel in the segment with an increased brightness over the darker region”), and the three-dimensional (3D) structure detection is applied at full- resolution to each selected local volume (see para [0110]; “Since time correlated or time-gated two-dimensional ultrasound image frames can be correlated to particular three-dimensional states of the heart, a series of such image frames can be used in image processing methods described herein to generate two-dimensional, three-dimensional and four-dimensional composite images. For example, several images from the same viewing perspective (transducer position and orientation) can be processed to yield composite images with improved image clarity, resolution, and/or reduce noise”); and identifying based on applying the three-dimensional (3D) structure detection, one or more structure candidates that match the particular type of structures (see para [0100]; “The processor then can be programmed to compare recognized structures (i.e., structures identified within an ultrasound such as by edge recognition algorithms) to the stored anatomical models in order to determine if there is a near match to a particular structure model”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Dala in order to select structures for use in self registration of images and increase the position estimation accuracy (see para [0100]).
Regarding claim 2, the rejection of claim 1 is incorporated herein.   Dala in the combination further teach wherein the ultrasound device is configured to apply the selective structure detection based on a projection of the three-dimensional (3D) ultrasound volume in at least one other spatial direction (see para [0127]; “The processor can then statistically process structure spatial (i.e., location) data across some or all of the image frames to determine an average, most likely or best fit location for the structure, step 1005. Statistically processing the spatial location of edges allows the processor to select for display a single representative location for each structure edge from a multitude of images, with that single representative location being a close approximation to the nominal position of the structure”).
Regarding claim 3, the rejection of claim 2 is incorporated herein.  Dala in the combination further teach wherein the ultrasound device is configured to validate one or more identified structure candidates that match the particular type of structures based on the selective see para [0100]; “The processor then can be programmed to compare recognized structures (i.e., structures identified within an ultrasound such as by edge recognition algorithms) to the stored anatomical models in order to determine if there is a near match to a particular structure model. If there is a match, the processor then can use the anatomical model to estimate the location and orientation of the transducer array by working backward from the model using the position and orientation of the recognized structure within the ultrasound image. In this process embodiment, the processor may first process an ultrasound image to recognize structures using edge recognition techniques, steps 803, 804. Having recognized structures, the processor may then compare the shape and characteristics of those structures to the three-dimensional model dataset stored in memory, step 805”).
Regarding claim 4, the rejection of claim 3 is incorporated herein.  Dala in the combination further teach wherein the ultrasound device is configured to validate each of the one or more identified structure candidates based on spatial matching with a corresponding identified structure candidate determined based on the selective structure detection corresponding to the projection of the three-dimensional (3D) ultrasound volume in the at least one other spatial direction (see para [0153]; “determining the spatial location of detected edges 1005, and generating a cartoon rendering of the spatial averaged structure are performed as described above with reference to FIG. 10. Using the cartoon rendered spatial structure data, the processor then matches the cartoon rendering to a three-dimensional digital model of the heart, step 1301. This matching of the cartoon rendering to the model heart may be accomplished using the methods described above with reference to FIG. 12. Alternatively, all of the structure lines in the cartoon rendering may be compared to the three-dimensional digital heart model, such as by rotating and slicing the model using a variety of geometric transformations, until a best fit position and orientation is identified”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.  Langeland in the combination further teach wherein the ultrasound device is configured to: generate based on the volumetric ultrasound dataset, at least one other three-dimensional (3D) ultrasound volume (see para [0012]; “system for recognizing structures in three-dimensional (3D) ultrasound data based on volume renderings”); and apply the selective structure detection to the at least one other three-dimensional (3D) ultrasound volume (see para [0031]; “The ultrasound operator may operate the user input module 130 to select locations of anatomical structure in the volume renderings that correspond with a set of 3D coordinates of the 3D volume”).
Regarding claim 6, the rejection of claim 5 is incorporated herein.  Dala in the combination further teach wherein the ultrasound device is configured to: determine an overlapping region between the three-dimensional (3D) ultrasound volume and the at least one other three-dimensional (3D) ultrasound volume; and validate one or more identified structure candidates that match the particular type of structures, that are located with the overlapping region, based on the selective structure detection applied to the at least one other three-dimensional (3D) ultrasound volume (see para [0171]; “For example, fluoroscopic images of the heart may be correlated to ultrasound images using time stamp or ECG data and thereby correlated to particular three-dimensional cartoon rendered ultrasound image datasets. Such correlated images then can be presented as overlapping or otherwise merged images on a display. Since the positions of the X-ray source and imaging plane are known within an external frame of reference, this composite display will show the cartoon rendered structures overlapping or otherwise fixed in the external frame of reference. This embodiment method may also enable clinicians to see structures outside of the ultrasound image scan (e.g., behind the transducer array or beyond the imaging range of the transducer) as they match up with ultrasound imaged structures. In this manner, the physician may locate the ultrasound images or the cartoon rendered images of heart structure with respect to ribs, vertebrae, implanted pacemakers and pacing leads, or other catheters (such as ablation catheters) that are imaged by fluoroscopy”).
Regarding claim 7, the rejection of claim 6 is incorporated herein.  Dala in the combination further teach wherein the ultrasound device is configured to validate each of the one or more identified structure candidates based on spatial matching with a corresponding identified structure candidate, that is within the overlapping region, determined based on the selective structure detection corresponding to the projection of the three-dimensional (3D) ultrasound volume in the at least one other spatial direction (see para [0171]; “For example, fluoroscopic images of the heart may be correlated to ultrasound images using time stamp or ECG data and thereby correlated to particular three-dimensional cartoon rendered ultrasound image datasets. Such correlated images then can be presented as overlapping or otherwise merged images on a display. Since the positions of the X-ray source and imaging plane are known within an external frame of reference, this composite display will show the cartoon rendered structures overlapping or otherwise fixed in the external frame of reference. This embodiment method may also enable clinicians to see structures outside of the ultrasound image scan (e.g., behind the transducer array or beyond the imaging range of the transducer) as they match up with ultrasound imaged structures. In this manner, the physician may locate the ultrasound images or the cartoon rendered images of heart structure with respect to ribs, vertebrae, implanted pacemakers and pacing leads, or other catheters (such as ablation catheters) that are imaged by fluoroscopy”).
Regarding claim 10, the scope of claim 10 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claims 1 is equally applicable here
Regarding claim 11, the rejection of claim 2 is equally applicable here.
Regarding claim 12, the rejection of claim 3 is equally applicable here.
Regarding claim 13, the rejection of claim 4 is equally applicable here.
Regarding claim 14, the rejection of claim 5 is equally applicable here.
Regarding claim 15, the rejection of claim 6 is equally applicable here.
Regarding claim 16, the rejection of claim 7 is equally applicable here.

Claims 8-9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langeland in view of Dala-Krishna as applied in claims above, and further in view of Yang et al. (US 20210401407 A1). 
Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of Langeland and Dala as a whole does not teach as further claimed, but
 Yang et al. teach wherein the ultrasound device is configured to adjust the two- dimensional (2D) structure detection based on an adaptive learning algorithm (see para [0005]; “the systems and methods may enable object detection (e.g. catheter, guidewire, implant) using techniques that focus object detection on candidate pixels/voxels within an image dataset. The image dataset may include a two-dimensional (2D), three-dimensional (3D), or four-dimensional (4D) dataset” see also para [0073]; “Because the filter response has a large variance in different images, the adaptive tuning of the threshold can gradually select N voxels by iteratively increasing or decreasing the threshold T based on the image itself” and para [0076]; “Furthermore, although the example above discusses the use of adaptive thresholding in combination with a filter, adaptive thresholding or other technique may be used in conjunction with a model and/or neural network in other embodiments”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Yang et al. in order to reduce number of false positive low-quality 3D images (see para [0076]).
Regarding claim 9, the rejection of claim 1 is incorporated herein.
Yang et al. in the combination further teach wherein the ultrasound device is configured to adjust the three- dimensional (3D) structure detection based on an adaptive learning algorithm (see para [0005]; “the systems and methods may enable object detection (e.g. catheter, guidewire, implant) using techniques that focus object detection on candidate pixels/voxels within an image dataset. The image dataset may include a two-dimensional (2D), three-dimensional (3D), or four-dimensional (4D) dataset” see also para [0073]; “Because the filter response has a large variance in different images, the adaptive tuning of the threshold can gradually select N voxels by iteratively increasing or decreasing the threshold T based on the image itself” and para [0076; “Furthermore, although the example above discusses the use of adaptive thresholding in combination with a filter, adaptive thresholding or other technique may be used in conjunction with a model and/or neural network in other embodiments”).
Regarding claim 17, the rejection of claim 7 is equally applicable here.
Regarding claim 18, the rejection of claim 8 is equally applicable here.
Regarding claim 19, the rejection of claim 10 is incorporated herein.  Yang et al. in the combination further teach wherein the two-dimensional (2D) structure detection comprises convolutional neural network (CNN) based detection (see para [0005]; “the systems and methods may enable object detection (e.g. catheter, guidewire, implant) using techniques that focus object detection on candidate pixels/voxels within an image dataset. The image dataset may include a two-dimensional (2D), three-dimensional (3D), or four-dimensional (4D) dataset” see also para [0045]; “In some examples, object identifier 372 may include a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), an autoencoder neural network, or the like, to recognize the object”).
Regarding claim 20, the rejection of claim 10 is incorporated herein.  Yang et al. in the combination further teach wherein the three-dimensional (3D) structure detection comprises convolutional neural network (CNN) based detection ((see para [0005]; “the systems and methods may enable object detection (e.g. catheter, guidewire, implant) using techniques that focus object detection on candidate pixels/voxels within an image dataset. The image dataset may include a two-dimensional (2D), three-dimensional (3D), or four-dimensional (4D) dataset” see also para [0045]; “In some examples, object identifier 372 may include a deep neural network (DNN), a convolutional neural network (CNN), a recurrent neural network (RNN), an autoencoder neural network, or the like, to recognize the object”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668  
/VU LE/Supervisory Patent Examiner, Art Unit 2668